 

Exhibit 10.2

 

EIGHTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

BLUEROCK RESIDENTIAL HOLDINGS, L.P.

 

DESIGNATION OF CLASS A PERFORMANCE LTIP UNITS

 

October 31, 2017

 

Pursuant to Section 4.02 and Article XI of the Second Amended and Restated
Agreement of Limited Partnership of Bluerock Residential Holdings, L.P. (the
“Partnership Agreement”), the General Partner hereby amends the Partnership
Agreement as follows in connection the designation and issuance of the Class A
Performance LTIP Units (as defined below):

 

1.            Defined Terms.

 

(a)     Article I of the Partnership Agreement shall be amended to include the
following defined terms, which shall be included in Article I based on the
appropriate alphabetical ordering:

 

“Class A Performance LTIP Unitholder” means a Partner who holds Class A
Performance LTIP Units issued pursuant to one or more Vesting Agreements.

 

“Class A Performance LTIP Unitholder Percentage Interest” shall have the meaning
set forth in Section 13.02(d) hereof.

 

“Class A Performance LTIP Units” shall have the meaning set forth in Section
13.01 hereof.

 

“Class A Performance LTIP Units Sharing Percentage” means ten percent (10%).

 

“Vested Class A Performance LTIP Units” means Class A Performance LTIP Units
that have satisfied or are deemed to have satisfied the applicable
performance-vesting conditions under the terms of the applicable Vesting
Agreement.

 

“Vesting Date” shall have the meaning set forth in Section 13.02(a)(ii) hereof.

 

(b)    The definition of “Percentage Interest” in Article I of the Partnership
Agreement shall be deleted and replaced with the following definition:

 

“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the sum of the number of Common Units of all
Partners, treating LTIP Units (including Class A Performance LTIP Units), in
accordance with Sections 4.04(a) and 13.02 hereof, as Common Units for this
purpose, except as provided in section 13.02(d) hereof.

 

   

 

 

(c)    The definition of “Vesting Agreement” in Article I of the Partnership
Agreement shall be deleted and replaced with the following definition:

 

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument, other than this Agreement, entered into by an LTIP Unitholder
(including a Class A Performance LTIP Unitholder) upon an acceptance of an award
of LTIP Units (including Class A Performance LTIP Units) under the Equity
Incentive Plan

 

2.            Section 5.01 of Article V of the Partnership Agreement shall be
amended to add the following provision:

 

“(i) Profits Interests. LTIP Units are intended to constitute “profits
interests” within the meaning of Revenue Procedure 93-27, 1993-2 C.B. 343, and
Revenue Procedure 2001-43, 2001-2 C.B. 191. For any Fiscal Year in which
distributions are actually made to holders of LTIP Units, after all other
allocations have been tentatively made pursuant to this Section 5.01, if
necessary to cause the Capital Accounts relating to any LTIP Units to be equal
(immediately before such distributions and so as to avoid negative Capital
Accounts) to the amounts distributed to the holders of the LTIP Units, the
General Partner, in its discretion, may allocate appropriate items of gross
income that are accrued and realized following the issuance of the relevant LTIP
Units to the holders of such LTIP Units. If there are insufficient items of
gross income to be allocated to the holders of the LTIP Units, then such
distributions shall, to the extent of such excess, be treated as “guaranteed
payments” within the meaning of Section 707(c) of the Code.”

 

3.            Section 5.02 of Article V of the Partnership Agreement shall be
amended to add the following provision

 

“(f) In the General Partner’s discretion, distributions made pursuant to this
Section 5.02 may be adjusted as necessary to ensure that the amount apportioned
to each LTIP Unit does not exceed the amount attributable to items of
Partnership income or gain realized after the date such LTIP Unit was issued by
the Partnership. The intent of this Section 5.02(f) is to ensure that any LTIP
Units qualify as “profits interests” under Revenue Procedure 93-27,1993-2 C.B.
343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3,
2001), and Section 5.02 shall be interpreted and applied consistently therewith.
The General Partner at its discretion may amend this Section 5.02(f) to ensure
that any LTIP Units will qualify as “profits interests” under Revenue Procedure
9327,19932 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B.
191 (August 3, 2001) (and any other similar rulings or regulations that may be
in effect at such time).”

 

4.            Designation. The Partnership Agreement is amended to include the
following as Article XIII of the Partnership Agreement:

 

 2 

 

 

Article XIII

Class A Performance LTIP Units

 

13.01     Designation. A series of Partnership Units in the Partnership
designated as the Class A Performance LTIP Units is hereby established. Pursuant
to Section 4.02(a) hereof, the General Partner may from time to time issue Class
A Performance LTIP Units to Persons who provide services to or for the benefit
of the Partnership or as otherwise permitted by the Equity Incentive Plan, for
such consideration or for no consideration as the General Partner may determine
to be appropriate, and admit such Persons as Limited Partners. The number of
Class A Performance LTIP Units shall be determined from time to time by the
General Partner in accordance with the terms of the Equity Incentive Plan.

 

13.02     Terms. Each Class A Performance LTIP Unit that has become a Vested
Class A Performance LTIP Unit shall be treated in the same manner as a Vested
LTIP Unit that has no separate Class A Performance LTIP Unit designation with
all of the rights, privileges and obligations attendant thereto and all
references to Vested LTIP Units herein shall refer equally to Vested Class A
Performance LTIP Units. During such time as any Class A Performance LTIP Unit
has not become a Vested Class A Performance LTIP Unit, each such Class A
Performance LTIP Unit shall be treated in the same manner as an Unvested LTIP
Unit, and all references to an Unvested LTIP Unit herein shall refer equally to
such Class A Performance LTIP Unit, except the following provisions shall apply:

 

(a)    Distributions.

 

(i) Distributions Generally. The holder of a Class A Performance LTIP Unit shall
not be entitled to receive any distributions with respect to such Class A
Performance LTIP Unit, except (x) in accordance with Section 5.06 hereof and (y)
at such times as distributions are made with respect to Common Units pursuant to
Section 5.02 hereof, and subject to Section 5.02(f) hereof, a holder of a Class
A Performance LTIP Unit on the applicable Partnership Record Date shall be
entitled to receive a distribution with respect to such Class A Performance LTIP
Unit in an amount equal to the product of the distribution payable per Common
Unit on such Partnership Record Date with respect to such distribution
multiplied by the Class A Performance LTIP Units Sharing Percentage.

 

(ii) Special Distribution Upon Vesting. Upon a Class A Performance LTIP Unit
becoming a Vested Class A Performance LTIP Unit, a holder of a Class A
Performance LTIP Unit shall be entitled to receive a one-time distribution with
respect to that Class A Performance LTIP Unit and any other Class A Performance
LTIP Unit of that holder that vested on that date (the “Vesting Date”), in an
amount equal to (x) the aggregate amount of distributions that would have been
received on such Vested Class A Performance LTIP Unit pursuant to paragraph
(a)(i) above if the Class A Performance LTIP Units Sharing Percentage had not
been applied to the amount of the distribution payable per Common Unit on each
Partnership Record Date, minus (y) the aggregate amount of distributions
previously received pursuant to paragraph (a)(i) above on all Class A
Performance LTIP Units that were issued to the holder at the same time as the
Vested Class A Performance LTIP Units, including any Class A Performance LTIP
Units that did not vest on the Vesting Date.

 

 3 

 

 

(b)    Allocations.

 

(i) Allocations Generally. The holder of a Class A Performance LTIP Unit shall
not be entitled to receive allocations of Profit or Loss of the Partnership with
respect to such Class A Performance LTIP Unit, other than (x) the special
allocation of gain set forth in Section 5.01(g) hereof and the allocations set
forth in Sections 5.01(d), 5.01(e), 5.01(f), and 5.01(i) hereof and (y)
allocations of Profit and Loss pursuant to Sections 5.01(a) and 5.01(b) hereof
and the allocations set forth in Section 5.01(c), treating, for purposes of such
allocations, each Class A Performance LTIP Unit as a fraction of one outstanding
Common Unit equal to one Common Unit multiplied by the Class A Performance LTIP
Units Sharing Percentage.

 

(ii) Special Allocation Upon Vesting. If the receipt of the special distribution
provided for in Section 13.02(a)(ii) by a holder of Class A Performance LTIP
Units would cause or increase a deficit balance in such holder’s Capital Account
that exceeds the sum of such holder’s shares of Partnership Minimum Gain and
Partner Nonrecourse Debt Minimum Gain, as determined in accordance with
Regulations Sections 1.704-2(g) and 1.704-2(i), such holder shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d).

 

(c)    Conversion. The provisions set forth below in Sections 13.02(c)(i)-(iii)
hereof shall apply with respect to the Class A Performance LTIP Units in
addition to the provisions of Section 4.04(c)(v) and Section 4.05:

 

(i)    When a Class A Performance LTIP Unitholder is notified of the expected
occurrence of an event that will cause such Class A Performance LTIP Unit to
become a Vested Class A Performance LTIP Unit, such Class A Performance LTIP
Unitholder may give the Partnership a Conversion Notice (with all references in
the Conversion Notice to LTIP Units referring equally to Class A Performance
LTIP Units) with respect to such Class A Performance LTIP Unit conditioned upon
and effective as of the time of vesting, and such Conversion Notice, unless
subsequently revoked by the Class A Performance LTIP Unitholder, shall be
accepted by the Partnership subject to such condition.

 

(ii)    Upon the expected occurrence of an event that will cause such Class A
Performance LTIP Unit to become a Vested Class A Performance LTIP Unit, the
Partnership may issue a Forced Conversion Notice (with all references in the
Forced Conversion Notice to LTIP Units referring equally to Class A Performance
LTIP Units) with respect to such Unit conditioned upon and effective on or after
the time of vesting of such Unit.

 

(iii)    In all cases, the conversion of such Class A Performance LTIP Unit in
accordance with this Section 13.02(c) and pursuant to the applicable provisions
of Section 4.05 hereof shall be subject to the conditions and procedures set
forth in Section 4.05 hereof.

 

 4 

 

 

(d)    Percentage Interests. Notwithstanding the designation of Percentage
Interests, for the purposes set forth in subparagraphs (i) and (ii) below, the
Percentage Interest of each Partner holding Class A Performance LTIP Units with
respect to such Class A Performance LTIP Units shall equal the Percentage
Interest of a Partner who holds an equivalent number of Common Units multiplied
by the Class A Performance LTIP Units Sharing Percentage (the “Class A
Performance LTIP Unitholder Percentage Interest”). Accordingly, there shall be
two Percentage Interests for each Partner owning such Class A Performance LTIP
Units, one which reflects the Percentage Interests assigned to such Class A
Performance LTIP Units (treating such Class A Performance LTIP Unit as a Common
Unit for this purpose) and one which reflects the Class A Performance LTIP
Unitholder Percentage Interest. The Percentage Interest of each Partner who
holds such Class A Performance LTIP Units, with respect to such Class A
Performance LTIP Units, shall equal the Class A Performance LTIP Unitholder
Percentage Interest for purposes of:

 

(i)     The provisions of the Agreement regarding distributions to the Partners,
except the distributions made in accordance with Section 5.06 hereof.

 

(ii)    The provisions of the Agreement regarding the allocation of Income or
Loss of the Partnership (or items thereof) with respect to the Class A
Performance LTIP Units, other than the allocations set forth in Section 5.01(g)
hereof and Sections 5.01(d) and 5.01(e) hereof.

 

5.           Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 

 5 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:       BLUEROCK RESIDENTIAL GROWTH REIT, INC.   a Maryland
corporation         By: /s/ R. Ramin Kamfar   Name: R. Ramin Kamfar   Title:
Chairman of the Board, Chief Executive Officer,     and President

 

[Signature Page to Eighth Amendment to OP Agreement]

 

 6 

 